It was error to submit the question of the deceased's contributory negligence to the jury. There was no causal connection between the standing of his truck upon the highway and the accident which resulted in his death. The subsequent, independent, intervening negligence of the defendant Johnson and the driver of the Ford automobile was the direct and proximate cause of the accident.
1. The defense of contributory negligence will fail where the relationship of the fault with respect to the accident as a proximate and contributing cause is not a permissible inference under the circumstances. The undisputed evidence shows as a matter of law that the standing of the deceased's truck on the highway was not a proximate cause of the accident. The truck came to a stop on the street and left sufficient space for other cars to pass on the right between the truck and the north curb of University avenue. There were 40 or 45 feet between the left side of the truck and the south side of University avenue for the free passage of other traffic. There were red flags tied to the projecting planks which were plainly visible. The testimony conclusively shows that Johnson saw this truck at a distance of not less than 300 and possibly 400 feet before the collision. Johnson testified, and his testimony is not contradicted in this respect, that he swung over to the left of the truck so that he had cleared it with the front part of his truck. There would have been no collision had he not swung his truck to the right again, so as to bring the rear end of his truck in contact with the planks projecting from the rear end of the standing truck. He claims an emergency was created by the Ford car cutting in in front of him. The transportation of the planks by the deceased, with the red flags on the end of them, was in compliance with the statute. 1 Mason Minn. St. 1927, § 2720-36. The standing of the automobile upon the highway was lawful and in conformity with *Page 16 
the statute, which provides that "in no event shall any person leave standing any vehicle, upon any highway unless a clear and unobstructed width of not less than fifteen feet upon the main traveled portion of said highway opposite such standing vehicle shall be left for free passage of other vehicles thereon, nor unless a clear view of such vehicle may be obtained from a distance of 200 feet in each direction upon such highway." 1 Mason Minn. St. 1927, § 2720-24(a).
The truck remained standing all the time. The claimed negligence arises solely from the fact that the truck was standing on the highway. It did not obstruct the view of the traffic; it did not cause any surprise nor did it in any way determine the course of Johnson's conduct. He knew of its presence on the highway all the time. As stated in Geisen v. Luce, 185 Minn. 479, 242 N.W. 8, 11, the accident might have happened just the same had the truck been moving slowly and Johnson had overtaken it with his truck at this place. In commenting upon this kind of a situation in the Luce case, this court said, pages 484-485:
"It is conceded that if he had been, at the time and place, driving his car slowly he would not have been guilty of negligence. Under the circumstances this accident would have happened just the same had the Ferris car been moving slowly. Indeed, had the Ferris car been moving it might have made the situation more dangerous. If the Ferris car while standing bore any relation to the accident, it was solely because of its being on the highway, not because it was a standing rather than a moving car. Its presence was known to all; it created no surprise; it did not obstruct a view of the traffic. * * * While such standing may be the occasion or condition, it is not in a legal sense a contributing proximate cause of the accident."
In the Luce case the car was lawfully upon the highway because it was disabled, and thus brought within the exception that if a car is disabled while on a highway the provisions against parking and stopping thereon shall not apply. *Page 17 
But in Denson v. McDonald, 144 Minn. 252, 175 N.W. 108, 109, an automobile was illegally parked within 20 feet of a hydrant in violation of an ordinance, but such illegal parking was held not to change the rule. Mr. Justice Dibell said, at p. 253:
"The presence of the auto within the forbidden limits had, in a legal sense, no causal connection with the accident. Without such causal connection the plaintiff's violation of the ordinance would not prevent a recovery. * * * Its presence there was the occasion but not in a legal sense a contributory cause of the injury."
In Hamilton v. Vare, 184 Minn. 580, 239 N.W. 659, it was claimed that the city of St. Paul was negligent in permitting certain sand to accumulate upon a pavement. In attempting to go around the sand, plaintiff turned his car to the left and collided with the car of the defendant Vare. This court held that the presence of the sand on the highway did not bear a direct causal connection between the alleged negligent act or omission and the resulting injury. What was said with respect to the presence of the sand negligently permitted to be on the pavement applies to the presence of the deceased's truck upon the street. If the accumulated sand did not bear any relation to the accident, neither did the standing of deceased's truck upon the highway.
The presence of a standing automobile on a highway in the daytime, clearly visible to other traffic and with ample room for other vehicles to pass, as a matter of law does not create any unforeseen condition or in any manner actively cause the driver of another automobile to collide with it and therefore is not a proximate cause of another car's colliding with it. Geisen v. Luce, 185 Minn. 479, 242 N.W. 8; Albrecht v. Waterloo Const. Co. 218 Iowa, 1205, 257 N.W. 183; Scoville v. Clear Lake Bakery, 213 Iowa, 534, 239 N.W. 110; Falk v. Finkelman, 268 Mass. 524, 168 N.E. 89; Powers v. Standard Oil Co. 98 N.J.L. 730, 119 A. 273; Schacht v. Quick,178 Wis. 330, 190 N.W. 87, 25 A.L.R. 130; Bruening v. Miller, 57 S.D. 58,230 N.W. 754; Sexton v. Stiles, 15 La. App. 148,130 So. 821; Feight v. Rock (La.App.) 155 So. 303; Johnston v. McMorran [1927] 4 Dom. L. R. 335; Nason v. Hodne [1929] 4 Dom. L. R. 490. *Page 18 
In Bruening v. Miller, 57 S.D. 58, 69, 230 N.W. 754, 759, the court said:
"In this case the most that can be said concerning the threshing rig in the highway is that it did nothing more than furnish a condition by which the injury by the subsequent independent act of a third person occurred. In such a case the existence of the condition is not the proximate cause of the injury."
In Southall v. Smith, 151 La. 967, 92 So. 402,27 A.L.R. 1194, it was held that the driver of an automobile which stalls on a public highway is not negligent in alighting from the car and attempting to adjust the mechanism, without moving the car. That case and the instant case are precisely alike. For other applications of the rule of proximate cause, which illustrate the point made here, see La Londe v. Peake, 82 Minn. 124,84 N.W. 726; Goneau v. M. St. P.  S. S. M. Ry. Co. 154 Minn. 1,191 N.W. 279.
In the majority opinion it is assumed that the decision in the Luce case was predicated solely upon the ground that the Ferris car was disabled. The court pointed out that the disablement of the Ferris car did not constitute negligence on the part of Ferris. As an additional independent and separate ground for the holding of nonliability, it took pains to say that the standing of the Ferris car upon the pavement was not a proximate cause of the accident. This is made clear at p. 484, et seq. of the opinion. The Luce case, in its facts and the principles of law applicable thereto, cannot be distinguished from the case at bar, upon either the grounds of negligence or proximate cause.
2. The accident was caused by the acts of Johnson in passing the standing truck. He was in the act of making the passage safely. But he drove his truck, loaded with beer, at a high and dangerous rate of speed, which the evidence showed to beprima facie negligent. He failed to watch for other traffic then on the highway. The fact that he did not see the Ford, which he claims cut in in front of him, until he was about to collide with it, shows that he failed to maintain a lookout and was himself guilty of negligence. If he had proceeded lawfully and cautiously the accident would not have *Page 19 
happened. It is clear that the intervening negligence of Johnson, either alone or combined with that of the driver of the Ford, caused the collision. Geisen v. Luce, Albrecht v. Waterloo Const. Co., and other cases cited supra.
3. Johnson's negligence in operating his truck deprives him of the benefit of the emergency rule. If a person's own negligence brings about, in whole or in part, the emergency which requires him to act, he is not within the emergency rule. Anderson v. Davis, 151 Minn. 454, 187 N.W. 224. "An automobile driver cannot put himself in a position where, in order to save himself, he must run into someone else, and then plead that he could not help it, and therefore is not liable." Southall v. Smith, 151 La. 967, 969, 92 So. 402, 27 A.L.R. 1194.
4. The suggestion that the deceased placed himself in a position of peril when he attempted to get into his cab after fixing the engine of the truck cannot be seriously considered as contributory negligence. If Johnson's testimony be accepted as true, Johnson was then to the left of the truck and had cleared it so that there was no danger of a collision between Johnson's truck and the truck of the deceased. In fact, it then appeared that Johnson would drive so far to the left of the truck that there was no danger of a collision. The deceased was then in a place where he was safe. He remained safe until Johnson swerved to his right unexpectedly.
There should be a reversal.